Exhibit 10.1

 

THIRD AMENDMENT

TO

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT to Third Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 26th day of April, 2019, by and between
SILICON VALLEY BANK (“Bank”) and IMPINJ, INC., a Delaware corporation
(“Borrower”), whose address is 400 Fairview Ave. N. Suite 1200, Seattle, WA
98109.

RECITALS

A.Bank and Borrower have entered into that certain Third Amended and Restated
Loan and Security Agreement dated as of April 24, 2017, as amended by that
certain First Amendment to Third Amended and Restated Loan and Security
Agreement dated as of March 5, 2018 and that certain Second Amendment to Third
Amended and Restated Loan and Security Agreement dated as of August 17, 2018 (as
the same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C.Bank and Borrower have agreed to amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 2.1.2 (Term Loan). Section 2.1.2 of the Loan Agreement hereby is
amended and restated in its entirety and replaced with the following:

“2.1.2Term Loan.

(a)Availability. On the Third Amendment Effective Date, or as soon thereafter as
all conditions precedent to the making thereof have been met, Bank shall make a
term loan to Borrower in an aggregate principal amount equal to Twenty Three
Million Five Hundred Thousand Dollars ($23,500,000) (the “Term Loan”), the
proceeds of which shall be used to refinance all Indebtedness owing from
Borrower to Bank outstanding as of the Third Amendment Effective Date (excluding
Indebtedness under the Revolving Line and with respect to Bank Services), for
working capital and to fund its general business requirements. For the avoidance
of doubt, in connection with the making of the Term Loan, Bank hereby waives the
Equipment Advance Prepayment Fee and the Term Loan Prepayment Fee (as such terms
were defined prior to the Third Amendment Effective Date).

(b)Repayment. No principal payments with respect to the Term Loan shall be
required from the Third Amendment Effective Date through April 30, 2020 (the
“Interest-Only Period”), provided that accrued and unpaid interest shall be due
and payable in accordance with Section 2.3(a) hereof. Any amount of the Term
Loan outstanding on April 30, 2020, shall be payable in (i) thirty-six (36)
consecutive equal monthly installments of principal, plus (ii) monthly payments
of accrued interest (each a “Term Loan Payment”), beginning on May 1, 2020, and
continuing on the first day of each month thereafter through the Term Loan
Maturity Date. Borrower’s final Term Loan Payment, due on the Term Loan Maturity
Date, shall include all outstanding principal and accrued and unpaid interest
under the Term Loan. Once repaid, the Term Loan may not be reborrowed.

(c)Prepayment.

(i)Mandatory Prepayment Upon an Acceleration. If the Term Loan is accelerated
following the occurrence of an Event of Default, Borrower shall immediately pay
to Bank an amount equal to the sum of (a) all outstanding principal with respect
to the Term Loan, plus accrued and unpaid interest thereon, (b) the Term Loan
Prepayment Fee, and (c) all other sums, including Bank Expenses, if any, that
shall have become due and payable hereunder in connection with the Term Loan.

(ii)Voluntary Prepayment. So long as an Event of Default has not occurred and is
not continuing, Borrower shall have the option to prepay all, but not less than
all, of the Term Loan, provided Borrower (a) delivers written notice to Bank of
its election to prepay the Term Loan at least ten (10) days prior to such
prepayment, and (b) pays, on the date of such prepayment (i) all outstanding
principal with respect to the Term Loan, plus accrued and unpaid interest
thereon, (ii) the Term Loan Prepayment Fee, and (iii) all other sums, including
Bank Expenses, if any, that shall have become due and payable hereunder in
connection with the Term Loan.”

 

 

1

--------------------------------------------------------------------------------

 

2.2Section 2.1.3 (Equipment Advance). Section 2.1.3 of the Loan Agreement hereby
is amended and restated in its entirety and replaced with the following:

“2.1.3Intentionally Omitted.”

2.3Section 2.4 (Fees). Section 2.4(c) of the Loan Agreement hereby is amended
and restated in its entirety and replaced with the following:

“(c)Intentionally Omitted;

2.4Section 5.10 (Use of Proceeds). Section 5.10 of the Loan Agreement hereby is
amended and restated in its entirety and replaced with the following:

“5.10Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and for general corporate purposes and not for
personal, family, household or agricultural purposes.”

2.5Section 6.7 (Financial Covenants). Section 6.7(a) of the Loan Agreement
hereby is amended and restated in its entirety and replaced with the following:

“(a)Adjusted EBITDA Loss. Adjusted EBITDA loss, measured on a trailing twelve
(12) month basis as of the last day of each calendar quarter, of not greater
than the following amounts for the relevant measuring periods:

 

Measuring Period Ending

Maximum Adjusted EBITDA Loss

 

 

Each calendar quarter during the 2019 calendar year

($10,000,000)

 

 

Each calendar quarter during the 2020 calendar year

($5,000,000)

 

 

Each calendar quarter beginning with the quarter ending 3/31/21

$0”

 

2.6Section 8.1 (Payment Default). Section 8.1 of the Loan Agreement hereby is
amended and restated in its entirety and replaced with the following:

“8.1Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date or the Term Loan Maturity Date). During
the cure period, the failure to make or pay any payment specified under clause
(a) or (b) hereunder is not an Event of Default (but no Credit Extension will be
made during the cure period).”

2.7Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 hereby are added or amended and restated
in their entirety and replaced with the following, as appropriate:

“Adjusted EBITDA” means (a) Net Income, plus (b) Interest Expense, plus (c) to
the extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) non-cash impairment
charges and non-cash stock compensation expense, plus (f) one-time,
non-recurring expenses approved in writing by Bank in its sole discretion in an
amount not to exceed Five Million Dollars ($5,000,000) during any trailing
twelve (12) month period.

“Credit Extension” is any Advance, the Term Loan, Letter of Credit or any other
extension of credit by Bank for Borrower’s benefit.

“Interest Expense” means for any fiscal period, net interest expense (whether
cash or non-cash) determined in accordance with GAAP for the relevant period
ending on such date, including, in any event, interest expense with respect to
any Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

2

--------------------------------------------------------------------------------

 

“LIBOR Rate Margin” is (a) with respect to Advances, (i) if Borrower’s trailing
twelve (12) month Adjusted EBITDA is greater than or equal to Zero Dollars
($0.00), two and three quarters percentage points (2.75%) and (ii) in all other
cases, three and one quarter percentage points (3.25%) and (b) with respect to
the Term Loan, (i) if Borrower’s trailing twelve (12) month Adjusted EBITDA is
greater than or equal to Zero Dollars ($0.00), three percentage points (3.00%)
and (ii) in all other cases, three and one half percentage points (3.50%).

“Liquidity Threshold” means Fifty Five Million Dollars ($55,000,000).

“Prime Rate Margin” is (a) with respect to Advances, (i) if Borrower’s trailing
twelve (12) month Adjusted EBITDA is greater than or equal to Zero Dollars
($0.00), zero percentage points (0.00%) and (ii) in all other cases, one half of
one percentage point (0.50%) and (b) with respect to the Term Loan, (i) if
Borrower’s trailing twelve (12) month Adjusted EBITDA is greater than or equal
to Zero Dollars ($0.00), one quarter of one percentage point (0.25%) and (ii) in
all other cases, three quarters of one percentage point (0.75%).

“Revolving Line Maturity Date” is May 1, 2021.

“Term Loan Maturity Date” is April 1, 2023.

“Term Loan Prepayment Fee” means a fee equal to (i) two percent (2.00%) of the
principal amount of the Term Loan prepaid if the prepayment is on or prior to
the first anniversary of the Third Amendment Effective Date and (ii) one percent
(1.00%) of the principal amount of the Term Loan prepaid if the prepayment is
after the first anniversary of the Third Amendment Effective Date but on or
prior to the second anniversary of the Third Amendment Effective Date.

“Third Amendment Effective Date” is April 26, 2019.

2.8Section 13 (Definitions). Subsection (b) of the defined term “Permitted
Indebtedness” set forth in Section 13.1 hereby is amended and restated in its
entirety and replaced with the following:

“(b)Indebtedness existing on the Third Amendment Effective Date and shown on the
Perfection Certificate;”

2.9Subsection (a) of the defined term “Permitted Liens” set forth in Section
13.1 hereby is amended and restated in its entirety and replaced with the
following:

“(a)Liens existing on the Third Amendment Effective Date and shown on the
Perfection Certificate or arising under this Agreement or the other Loan
Documents;”

2.10Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 hereby are deleted in their entirety:

“Eligible Equipment,” “Equipment Advance,” “Equipment Advance Prepayment Fee,”
“Equipment Maturity Date,” “Financed Equipment.”

2.11Exhibit D to the Loan Agreement is hereby replaced with Exhibit D attached
hereto.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

3

--------------------------------------------------------------------------------

 

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date or thereafter remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any material contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.

6.Ratification of Perfection Certificate. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate dated on or about the date hereof (the “Updated
Perfection Certificate”) and acknowledges, confirms and agrees that the
disclosures and information Borrower provided to Bank in such Updated Perfection
Certificate have not changed in any material respect, as of the date hereof. All
references in the Loan Agreement and the Loan Documents to “Perfection
Certificate” shall hereinafter be deemed to be a reference to the Updated
Perfection Certificate.

7.Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Bank of this Amendment by each party hereto, (ii) the
due execution and delivery to Bank of updated Borrowing Resolutions in the form
attached hereto and (iii) Borrower’s payment to Bank of (a) a fee with respect
to the Revolving Line equal to Thirty Three Thousand Eight Hundred Fifty Five
Dollars ($33,855), (b) a fee with respect to the Term Loan equal to Twenty Two
Thousand Two Hundred Ninety Two Dollars ($22,292), and (c) all Bank Expenses
incurred through the date of this Amendment.

[Balance of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------

 

 

In WITNESS WHEREOF, the parties hereto caused this Amendment to be duly executed
and delivered as o\f the date first written above,

 

BANK

 

BORROWER

 

 

 

SILICON VALLE BANK

 

IMPINJ, INC

 

 

 

 

 

By:

/s/ Ryan Kirschling

 

By:

/S/ Yukio Morikubo

 

 

 

 

 

Name:

Ryan Kirschling

 

Name

Yukio Morikubo

 

 

 

 

Title:

Director

 

Title:

General Counsel

 

[Signature Page to Third Amendment to Third Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

 

Date:

 

FROM:

IMPINJ, INC.

 

 

 

 

The undersigned authorized officer of Impinj, Inc. (“Borrower”) certifies that
under the terms and conditions of the Third Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Quarterly financial statements with

Compliance Certificate

 

Quarterly within 45 days

 

Yes No

 

Annual financial statement (CPA Audited)

 

FYE within 120 days

 

Yes No

 

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes No

 

Annual Projections

 

30 days after FYE

 

Yes No

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Maintain at all times (measured quarterly)*

 

 

 

 

 

 

 

Adjusted EBITDA Loss (on a trailing twelve (12) month basis)

 

See Section6.7

 

$            

 

Yes No

 

Liquidity

 

> 1.50 : 1.00

 

         :1.0

 

 

 

* Applicable only when Borrower’s Bank Liquidity is less than the Liquidity
Threshold

 

 

Performance Pricing for Advances

 

Applies

 

Trailing 12-month Adjusted EBITDA ≥ $0.00

 

LIBOR Rate + 2.75%/Prime Rate + 0.00%

 

Yes  No

 

Trailing 12-month Adjusted EBITDA < $0.00

 

LIBOR Rate + 3.25%/Prime Rate + 0.50%

 

Yes  No

 

 

 

 

 

Performance Pricing for the Term Loan

 

Applies

 

Trailing 12-month Adjusted EBITDA ≥ $0.00

 

LIBOR Rate + 3.00%/Prime Rate + 0.25%

 

Yes  No

 

Trailing 12-month Adjusted EBITDA < $0.00

 

LIBOR Rate + 3.50%/Prime Rate + 0.75%

 

Yes No

 

 

 

 

 

Determination of Unused Fee

 

Applies

 

Trailing 12-month Adjusted EBITDA ≥ $0.00

 

0.25%

 

Yes No

 

Trailing 12-month Adjusted EBITDA < $0.00

 

0.35%

 

Yes No

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

IMPINJ, INC.

 

BANK USE ONLY

 

 

 

 

 

 

 

 

 

 

 

Received by:

 

 

 

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

By:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Verified:

 

 

 

 

 

 

 

 

AUTHORIZED SIGNER

Title:

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

Compliance Status:

 

Yes    No

 

 

--------------------------------------------------------------------------------

 

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated: ____________________

I.Adjusted EBITDA Loss (Section 6.7(a))*

Required:Adjusted EBITDA Loss, measured quarterly on a trailing twelve (12)
month basis, of not greater

than the amounts set forth in Section 6.7(a) of the Loan Agreement

Actual:

 

A.

Net Income

$

 

 

 

B.

To the extent included in the determination of Net Income

 

 

 

 

1.

The provision for income taxes

$

 

 

 

2.

Depreciation expense

$

 

 

 

3.

Amortization expense

$

 

 

 

4.

Net Interest Expense

$

 

 

 

5.

All non-cash impairment charges and non-cash stock compensation expense

$

 

 

 

6.

All one-time, non-recurring expenses approved in writing by Bank in its sole
discretion in an amount not to exceed Five Million Dollars ($5,000,000) during
any trailing twelve (12) month period.

$

 

 

 

7.

The sum of lines 1 through 6

$

 

 

 

C.

Adjusted EBITDA (line A plus line B.7)

 

 

Is line C greater than or equal to the required amount set forth in Section
6.7(a) as of the end of the calendar quarter?

 

 

 

 

No, not in compliance

 

 

Yes, in compliance

 

No, not in compliance Yes, in compliance

* Applicable only when Borrower’s Bank Liquidity is less than the Liquidity
Threshold

 

--------------------------------------------------------------------------------

 

IILiquidity Ratio (Section 6.7(b))*

Required:A ratio, measured quarterly, of (I) unrestricted cash at Bank or Bank’s
Affiliates (subject to a Control Agreement) plus net Accounts receivable, to
(II) all Indebtedness (excluding Indebtedness owed to Bank from credit cards but
including outstanding letters of credit) owing from Borrower to Bank of not less
than 1.50 to 1.00.

Actual (quarter end):

 

A.

Aggregate value of Borrower’s unrestricted cash at Bank or Bank Affiliates
subject to a Control Agreement

$

 

 

 

B

Aggregate value of net Accounts receivable of Borrower

$

 

 

 

C

Liquidity (line A plus line B)

$

 

 

 

D.

Aggregate value of all Indebtedness owing from Borrower to Bank (including
outstanding letters of credit)

$

 

 

 

E.

Aggregate value of all Indebtedness owed to Bank from credit cards

$

 

 

 

F

Liquidity Ratio (line C divided by (line D minus line E))

            :1.00

 

Is line F greater than or equal to the ratio required above as of the end of the
quarter?

 

 

 

No, not in compliance

 

 

Yes, in compliance

 

No, not in compliance Yes, in compliance

* Applicable only when Borrower’s Bank Liquidity is less than the Liquidity
Threshold

 

--------------------------------------------------------------------------------

 

 

 

[g5jiodw0r31t000001.jpg]

 

CORPORATE BORROWING CERTIFICATE

 

BORROWER:

IMPINJ, INC.

 

DATE:   April 26, 2019

BANK:

Silicon Valley Bank

 

 

 

 

I hereby certify as follows, as of the date set forth above:

1.I am the Secretary, Assistant Secretary or other officer of the Borrower. My
title is as set forth below.

2.Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

3.Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth in
paragraph 2 above. Such Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.

4.The following resolutions were duly and validly adopted by Borrower’s Board of
Directors at a duly held meeting of such directors (or pursuant to a unanimous
written consent or other authorized corporate action). Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and Bank may rely on them
until Bank receives written notice of revocation from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to

Add or Remove

Signatories

 

 

 

 

 

 

 

 

 

 

 

 

 

□

 

 

 

 

 

 

□

 

 

 

 

 

 

□

 

 

 

 

 

 

□

 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from Bank.

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Letters of Credit. Apply for letters of credit from Bank.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

--------------------------------------------------------------------------------

 

5.The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

IMPINJ, INC.

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the                                             of Borrower, hereby certify
as to paragraphs 1 through 5 above, as [print title] of the date set forth
above.

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 